Citation Nr: 1117635	
Decision Date: 05/06/11    Archive Date: 05/17/11

DOCKET NO.  05-38 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for right leg disability, to include as secondary to service connected status post ligation and vein stripping, varicose veins of the left leg.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel





INTRODUCTION

The Veteran served on active duty from June 1964 to April 1968.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from an August 2003 rating decision of the Roanoke, Virginia, Department of Veterans Affairs (VA) Regional Office (RO).

In February 2008 and September 2010, the Board remanded this case for further development.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

The competent and credible evidence does not show that the Veteran's right leg disability is related to his military service or to a service connected disability.


CONCLUSION OF LAW

A right leg disability was not incurred in or aggravated by service and is not proximately due to, the result of, or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.310 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Board acknowledges that, in the present case, complete notice was not issued prior to the adverse determination on appeal.  However, fully compliant notice was later issued in a September 2010 communication, pursuant to the February 2008 and September 2010 remands, and the claim was thereafter readjudicated in a March 2011 supplemental statement of the case.  Accordingly, any timing deficiency has here been appropriately cured.  Mayfield, 444 F.3d 1328 (Fed. Cir. 2006).  The Veteran did not identify any additional unattained evidence after receipt of that notice letter.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination, including the November 2010 VA medical examination conducted pursuant to the Board's September 2010 remand.   Moreover, the Veteran's statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

As corrective notice has been sent and a VA medical examination has been performed, VA has now complied with both the February 2008 and September 2010 remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Analysis

Direct service connection requires competent and credible evidence of a current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The February 2010 VA medical examiner diagnosed the Veteran with right knee patellar femoral syndrome.  Thus, the current disability requirement is satisfied.

The second requirement for direct service connection is competent and credible evidence of an in-service occurrence or aggravation of a disease or injury.  Davidson, 581 F.3d 1313.  The Veteran's service treatment records do not contain a diagnosis of, or reflect treatment for, a right leg disability.  His March 1965 medical examination refers to cramps in legs (plural) in relation to the Veteran's plans to apply for compensation for left leg post phlebitic syndrome.  His January 1968 medical board examination, however, only refers to left leg symptoms.  As the March 1965 note is the only mention of bilateral leg symptoms, it is unclear whether there were right leg symptoms or if the plural is a typographical error.  Resolving doubt in favor of the Veteran, the Board finds the in-service occurrence requirement satisfied.

The third and final requirement for direct service connection is medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Davidson, 581 F.3d 1313.  To this end, the Veteran underwent a February 2010 VA medical examination with an addendum opinion issued in November 2010.  This examiner opined that the Veteran's current right leg disability was likely due to a combination of various non-service connected medical conditions, including degenerative joint disease in his foot and ankle.  The record does not contain a positive medical nexus opinion linking the Veteran's current right leg disability to his military service.  Thus, the medical nexus opinion requirement for direct service connection is not met.

Alternately, service connection may be established by a continuity of symptomatology, not necessarily continuity of treatment, between a current disorder and service.  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991); see also 38 C.F.R. § 3.303.  The Veteran, as a lay person, is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, the Veteran has not stated that this disability began in service with continuous symptoms since.  Instead, throughout the pendency of this appeal, the Veteran has stated that his right leg condition was caused by his left leg condition, thereby implying that there was a delay between the Veteran's separation, due to the left leg condition, and the onset of pain in his right leg.  Thus, service connection based on continuity of symptomatology is not warranted.

The Board will now turn to the issue of secondary service connection.  Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a); see Harder v. Brown, 5 Vet. App. 183, 187 (1993).  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  The Veteran has claimed service connection for his right leg disability as secondary to service connected left leg disability.  

As noted above, the Veteran has a current diagnosis of right leg disability. Additionally, he is currently service-connected for a left leg disability and for a chronic fungal infection of the right great toenail.  Thus, the first two requirements under Wallin have been satisfied.  The remaining question is whether the record contains medical nexus evidence establishing a connection between the service-connected left leg disability and the current right leg disability.  To this end, the Veteran underwent two VA medical examinations.  The first, in February 2010, opined that the Veteran's the Veteran's current right leg disability is less likely than not related to the status post ligation and stripping of varicose veins in the left leg.  Confusingly, in the rationale accompanying this opinion, the examiner speculated that the Veteran could have become more reliant on the right leg as a result of aging and overuse due to his left leg disability.  A November 2010 addendum opinion was issued to clarify the relationship, if any, between these two conditions.  In this addendum opinion, as stated in the direct service connection discussion, the examiner opined that the Veteran's current right leg disability was likely due to a combination of various non-service connected medical conditions.  He went on to specifically address the likelihood of a medical nexus between the Veteran's service connected left leg disability and his current right leg disability, finding that a causal relationship was unlikely.  He further explained that the Veteran's claim that his left leg venous stripping caused him to rely more heavily on his right leg was tenuous at best as venous stripping usually does not cause muscle wasting, weakness or joint dysfunction and that the Veteran's claim could not be supported using current medical knowledge.  The record does not contain a positive medical nexus opinion linking the Veteran's current right leg disability to his military service.  Thus, the medical nexus opinion requirement for direct service connection is not met.  The examiner thus provided a rationale for his conclusion, which he reached after a review of the record. For these reasons, his opinion is deemed highly credible.  Moreover, no other medical opinion refutes such conclusion.

The Veteran himself believes his right leg disability is secondary to his service-connected left leg disability.  In this regard, the Board acknowledges Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), in which it was held a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Here, however, the question of causation extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran is not competent to address etiology in the present case.

In short, for reasons expressed above, the Board concludes that the weight of the evidence is against the Veteran's claim.  For these reasons and bases, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for right leg disability.  Thus, the appeal must be denied.



ORDER

Entitlement to service connection for right leg disability, to include as secondary to service connected status post ligation and vein stripping, varicose veins of the left leg is denied.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


